Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 17-18 have been added. Claims 1-18 are pending. Claims 1-18 have been examined. Claims 1 and 3-16 have been rejected. Claims 2 and 17-18 have been objected to.

Response to Arguments
The objection of claim 1 has been withdrawn in light of amendments to the claim.

New amendments to claim 1, specifically new limitation (f), have changed the scope of the claim and necessitate new grounds of rejections for a final rejection. Applicant' s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new reference for rejection of the matter specifically challenged in the argument and the new limitation (f).

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 depends on claim 16. It should depend on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blakesley et al. (Simulating Photoconductive Atomic-Force Microscopy on Disordered Photovoltaic Materials, Physical Review B 91, 144202, 2015) in view of Holst et al. (Elecron-hole recombination in disordered organic semiconductors: Validity of the Langevin formula, Physical Review B 80, 23520, 2009).

As per claim 1, Blakesley teaches a computer implemented method of simulating operation of a semiconductor, the method comprising:
(a) receiving an input specification of composition and geometry of the semiconductor (p.1 left col. ¶ 1, p. 3 left col. ¶ 2; Blakesley teaches performing simulations on a slice of BHJ film with specified dimensions; these dimensions are geometries of a device with BHJ materials);
(b) performing a master equation simulation of charge transport and/or charge recombination based on the input specification (p. 2 left col. ¶ 4, p. 3 left col. ¶ 2; Blakesley teaches performing a master equation, ME, simulation of charge transport on the specified device);
(c) wherein charge transport is modeled as transport of charged species between states within the semiconductor (p. 2 left col. ¶ 5, right col. ¶ 5 – p. 3 left col. ¶ 1; Blakesley teaches charge transport model is for transport of electrons and holes, which are charge species, between states within the semiconductor);
(d) wherein recombination is modeled as a non-local process where a charge at a first location and a charge at a second location can recombine (p. 3 right col. ¶ 2 – p. 4 left col. ¶ 2; Blakesley teaches charge transport of electron hopping from one site, called donor site, to another site, called receptor site, for recombination; this teaching reads onto this limitation as recited);
(e) wherein a rate of the recombination is modeled as a product of hopping rates and state occupancies (p. 3 right col. ¶ 5; Blakesley teaches recombination rate between the sites being modeled by the probability of finding an electron at site i and a hole at site j multiplied by the electron transfer rate from site i to site j; the probability of finding an electron at site i and a hole at site j corresponds to state occupancies of a charge, and the electron transfer rate from site i to site j corresponds to transport rates);
(g) providing simulated transport results of the semiconductor as an output (p. 10 Fig. 8; Blakesley provides simulated transport results as illustrated in Fig. 8).
Blakesley does not teach:
a rate of the recombination is modeled as a product comprising a prefactor ɣ,
(f) wherein the prefactor ɣ is calculated using parameters of the semiconductor including one or more of the following: a temperature, a relative dielectric permittivity, and a disorder energy.
However, Holst teaches:
a rate of the recombination is modeled as a product comprising a prefactor ɣ (p. 235202-1 left col. ¶ 1-2; Holst teaches a rate of recombination designed as in eq. (1) comprising a factor ɣLan, corresponding to a prefactor as recited in this limitation),
(f) wherein the prefactor ɣ is calculated using parameters of the semiconductor including one or more of the following: a temperature, a relative dielectric permittivity, and a disorder energy (235202-1 left col. ¶ 1-2, p. 235202-5 right col. ¶ 1; Holst teaches the factor ɣ depending on relative dielectric constant, see eq. (1), corresponding to relative dielectric permittivity, disorder energy).
Blakesley and Holst are analogous art because they are in the same field of design, simulation, and analysis of organic semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blakesley and Holst to model a rate of the recombination is modeled as a product of a prefactor, hopping rates and state occupancies. One of ordinary skill in the art would have been motivated to make such a combination because Holst’s teachings would have simplified and accurate modeling of the recombination rate in OLEDs (Holst, p. 235202-7 left col. last paragraph).

As per claim 3, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein the master equation simulation is performed for one or more applied voltages less than or equal to a built-in voltage of the semiconductor (p. 6 right col. ¶ 2 – p. 7 left col. ¶ 1, Fig. 6(a); Blakesley teaches performing simulations with applied voltage varied between -0.4V to at least 0.2V, which is lower than a built-in voltage of 0.25V, see p. 4 Table 1, 3rd row from bottom ). 

As per claim 4, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein the semiconductor is an organic semiconductor (p. 1 left col. ¶ 1).

As per claim 5, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein the semiconductor is configured as a device is selected from the group consisting of: light emitting diodes, solar cells, photodetectors, photovoltaic energy conversion devices (p. 1 left col. ¶ 1), and light emitting field effect transistors.

As per claim 6, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein a geometry of the input specification is selected from the group consisting of: single layer structures, two layer structures, three layer structures, multi-layer structures, ID device geometries, 2D device geometries, and 3D device geometries (p. 3 left col. ¶ 2; Blakesley teaches specification of 3D device geometries).

As per claim 7, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein composition parameters of the input specification are selected from the group consisting of: mean energy of a density of states (p. 3 left col. ¶ 2; Blakesley teaches performing simulation with respect to energy of sites comprising mean energies of donor and acceptor sites; this teaching reads onto this limitation) and energy width of a density of states.

As per claim 8, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein the simulated transport results are selected from the group consisting of: current density, position-dependent current density, electron concentration, hole concentration, current-voltage relations, position-dependent recombination rate (p. 3 right col. ¶ 5; Blakesley teaches performing simulation for recombination rate), light emission(voltage) relations, voltage (light absorption) relations, light emission (current density) relations and current density (light absorption) relations. 

As per claim 12, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein the charged species are electrons and holes (p. 2 left col. ¶ 5, right col. ¶ 5 – p. 3 left col. ¶ 1; Blakesley teaches charge transport model is for transport of electrons and holes).

As per claim 13, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein the master equation simulation is a 3D master equation simulation (p. 1 Abstract).

As per claim 14, Blakesley and Holst in combination teach the method of claim 1, Blakesley further teaches wherein the semiconductor is a disordered semiconductor (p. 2 left col. last paragraph – right col. ¶ 1; Blakesley teaches the semiconductor is disordered) and wherein the charge transport is modeled as incoherent hopping between localized molecular states (p. 4 left col. ¶ 1; Blakesley teaches modeling and simulating charge carriers transferring, corresponding to hopping, between sites at a random location; the teaching of randomness of generation of exciton  to cause electron transfer to a site means the hopping is incoherent between localized molecular states as recited).

As per claim 15, Blakesley and Holst in combination teach the method of claim 14, Blakesley further teaches wherein the first location and the second location are nearest neighbors in a set of the localized molecular states (p. 8 right col. ¶ 2-3; Blakesley teaches performing simulation a pair of sites i and j with change ∆H in interaction energy for only 50 nearest neighbors).

As per claim 16, Blakesley and Holst in combination teach the method of claim 1, Holst further teaches wherein the prefactor ɣ is given by an empirically derived analytic expression (p. 235202-1; Holst teaches the factor ɣ being calculated as expressed in eq. (1)).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blakesley et al. in view of Holst et al. as applied to claim 1 above, and further in view of Nowy et al. (Light Extraction and Optical Loss Mechanisms in Organic Light-Emitting Diodes: Influence of the Emitter Quantum Efficiency, Journal of Applied Physics 104, 123109, 2008).

As per claim 9, Blakesley and Holst in combination teach the method of claim 1, 
Blakesley and Holst do not teach:
wherein the input specification is a multi-layer structure, wherein the semiconductor is an organic light emitting diode, wherein a first layer is a metal cathode, wherein a second layer is an organic semiconductor electron transport layer (ETL), wherein a third layer is an organic semiconductor emissive layer (EML), wherein a fourth layer is an organic semiconductor hole transport layer (HTL), wherein a fifth layer is an indium tin oxide layer and wherein a sixth layer is a glass substrate.
However, Nowy teaches:
 a multi-layer structure, wherein the semiconductor is an organic light emitting diode, wherein a first layer is a metal cathode (p. 1 Abstract; Nowy teaches multi-layer OLED comprising cathode layer), wherein a second layer is an organic semiconductor electron transport layer (ETL) (p. 9 left col. ¶ 4; Nowy teaches an electron transport layer), wherein a third layer is an organic semiconductor emissive layer (EML) (p. 7 right col. ¶ 2, p. 9 left col. ¶ 4; Nowy teaches a dipole layer for emitting light; this layer corresponds to semiconductor emissive layer), wherein a fourth layer is an organic semiconductor hole transport layer (HTL) (p. 9 left col. ¶ 4; Nowy teaches a hole transport layer), wherein a fifth layer is an indium tin oxide layer and wherein a sixth layer is a glass substrate (p. 2 left col. ¶ 2; Nowy teaches an indium tin oxide layer and  a glass substrate).
Blakesley, Holst, and Nowy are analogous art because they are in the same field of design, simulation, and analysis of organic semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blakesley, Holst, and Nowy to model and simulate multi-layer OLEDs. One of ordinary skill in the art would have been motivated to make such a combination because Nowy’s teachings would have provided optimized multi-layer OLED design with respect to optical performance (Nowy p. 9 left col. ¶ 3).

As per claim 10, Blakesley, Holst, and Nowy in combination teach the method of claim 9, Nowy further teaches comprising automatic optimization of at least thicknesses of the ETL, EML and HTL to maximize light output (p. 9 left col. ¶ 2-4; Nowy teaches performing simulation to optimize thicknesses of layers comprising electron transport layer, dipole layer, and hole transport layer, corresponding to ETL, EML and HTL, respectively, for optimal light output). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blakesley et al. in view of Holst et al. and Nowy et al.

As per claim 11, Blakesley teaches a method of automatic and systematic design of a semiconductor, the method comprising: 
(a) receiving a partial input specification of composition and geometry of the semiconductor (p.1 left col. ¶ 1, p. 3 left col. ¶ 2; Blakesley teaches performing simulations on a slice of BHJ film with specified dimensions; these dimensions are geometries of a device with BHJ materials);
(c) automatically performing the method of claim 1 (Blakesley and Holst in combination teaches the method of claim 1);
Blakesley and Holst do not teach:
(b) defining a simulation space of device parameters and corresponding parameter ranges of the semiconductor;
performing two or more different cases, wherein the input specification is determined for each case by selecting values for each of the device parameters within the corresponding parameter ranges; and
(d) providing an optimized device configuration as an output.
However, Nowy teaches:
(b) defining a simulation space of device parameters and corresponding parameter ranges of the semiconductor (p. 2 left col. ¶ 1, p. 7 right col. ¶ 2 – p. 8 ¶ 3, Figs. 12-14; Nowy teaches defining a simulation space of device parameters comprising thickness of certain layers and ranges to perform simulation using values in these ranges);
performing two or more different cases, wherein the input specification is determined for each case by selecting values for each of the device parameters within the corresponding parameter ranges (p. 2 left col. ¶ 1, p. 7 right col. ¶ 2 – p. 8 ¶ 3, Figs. 12-14; Nowy teaches defining a simulation space of device parameters comprising thickness of certain layers and ranges to perform simulation using values in these ranges); and
(d) providing an optimized device configuration as an output (p. 9 left col. ¶ 2-3; Nowy teaches performing simulations with varying thickness of layers to determine optimal design; this teaching indicates providing an optimized device configuration as an output).
Blakesley, Holst, and Nowy are analogous art because they are in the same field of design, simulation, and analysis of organic semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blakesley, Holst, and Nowy to model and simulate multi-layer OLEDs. One of ordinary skill in the art would have been motivated to make such a combination because Nowy’s teachings would have provided optimized OLED design with respect to optical performance (Nowy p. 9 left col. ¶ 3).

Allowable Subject Matter
Claims 2 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

As per claim 2, Blakesley and Zhou in combination teach the method of claim 16, 
However, Blakesley and Zhou either alone or in combination do not teach:
wherein e is electron charge, wherein ε0 is the dielectric permittivity of free space, wherein εr is the relative dielectric permittivity of the organic semiconductor, wherein α is a lattice constant of the semiconductor, wherein kB is Boltzmann’s constant, wherein T is temperature, and wherein σ is an energy width of a Gaussian density of states of the semiconductor; and wherein the empirically derived analytic expression is given by
                
    PNG
    media_image1.png
    53
    233
    media_image1.png
    Greyscale

	
Wherein coefficient A and coefficient B are independent of a charge carrier concentration c and independent of σ/( kB T);
In combination with other limitations as recited in the claim.

Claims 17 and 18 are allowable for depending on claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, art Unit 2148





/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148